 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9    ESTATE OF SERGIO MANUEL                              Case No. 1:18-cv-00866-DAD-SAB
      VALDOVINOS, et al.,
10                                                         ORDER DIRECTING CLERK OF COURT
                        Plaintiffs,                        TO CLOSE CASE AND REFLECT
11                                                         VOLUNTARY DISMISSAL PURSUANT TO
              v.                                           RULE 41(a) OF THE FEDERAL RULES OF
12                                                         CIVIL PROCEDURE
      CITY OF MADERA, et al.,
13                                                         (ECF No. 34)
                        Defendants.
14

15
              On October 2, 2019, a stipulation was filed dismissing this action with prejudice with
16
     each party to bear its own costs and fees. In light of the stipulation of the parties, this action has
17
     been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692
18
     (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or
19
     attorneys’ fees.
20
              Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this
21
     case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
22

23 IT IS SO ORDERED.

24
     Dated:     October 2, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                       1
